 1                                   UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     Willie Banks,                                              Case No.: 2:17-cv-02554-JAD-NJK
 4
                         Plaintiff
 5
     v.                                                                 Order Adopting
 6                                                                 Report & Recommendation
   Nancy A. Berryhill, Acting Commissioner of
 7 Social Security Administration,                                     [ECF Nos. 20, 24, 26]

 8                       Defendant
 9
10              Plaintiff Willie Banks brought this action for the court to review the Commissioner of

11 Social Security’s denial of his application for disability-insurance benefits under Title II of the
                                                                                  1
12 Social Security Act. Having considered Banks’s single-sentence motion to remand and the
13 Commissioner’s cross-motion to affirm, the magistrate judge recommends that I deny the
                                         2


14 motion to remand and grant the Commissioner’s cross-motion. She reasons that Banks “fails to
                                                              3


15 articulate any legal analysis or point to any errors in the ALJ’s determination warranting a
16 remand.” Indeed, the entirety of his motion states “I Willie Banks would like to file motion to
           4

                                                                                  5
17 remand [this case] new document from the doctor for disability benefits [sic].”
18              Banks filed a timely objection to the report and recommendation.6 It’s the same length as

19 his motion to remand and it states only “Please remand the R.R I need help I send doc report I
20
21
     1
22       ECF No. 20.
     2
23       ECF No. 24.
24   3
         ECF No. 26.
25   4
         Id. at 9.
26   5
         ECF No. 20.
27
     6
         ECF No. 27.
28
                                                        1
 1 am in middow [sic] of getting a new evaluation so please don’t close my case.”7 He includes
 2 with his objection a copy of an August 2018 orthopedic evaluation,8 but he offers no discussion
 3 of its relevance or how it justifies rejection of the magistrate judge’s recommendation.
 4                 Even if I liberally construe this filing as a request for a remand based on new evidence,
 5 Banks’s effort falls short. To obtain a remand under sentence six of 42 U.S.C. § 405(g) based on
 6 new evidence, a claimant must show “that there is new evidence [that] is material and that there
 7 is good cause for the failure to incorporate [that] evidence into the record in a prior proceeding.”
 8 As Magistrate Judge Koppe accurately assessed in her report and recommendation, Banks did
 9 not make that showing—and his objection gets him no closer to it.
10                 Accordingly,
11                 IT IS HEREBY ORDERED THAT:
12             x   The Report and Recommendation [ECF No. 26] is ADOPTED in full, and Banks’s
13                 objection [ECF No. 27] is OVERRULED;
14             x   Banks’s Motion to Remand [ECF No. 20] is DENIED, and the Commissioner’s Cross-
15                 motion to Affirm [ECF No. 24] is GRANTED; the underlying decision is AFFIRMED;
16             x   The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE
17                 THIS CASE.
18                 Dated: February 14, 2019
19
                                                                    _________________________________
                                                                                 ____
                                                                                    _ ________ ________
20                                                                  U.S. District Judge
                                                                                  Judg   JJennifer
                                                                                    dge Je
                                                                                    dg          er A.
                                                                                            nnifer
                                                                                                er A. Dorsey
                                                                                                      D
21
22
23
24
25
26   7
         Id.
27
     8
         ECF No. 27-1.
28
                                                            2
